 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WAYNE PARKS,                              No. 2:15-cv-1505 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY ROHLFING, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The parties have filed a stipulated request to continue the hearing on

19   defendants’ motion for summary judgment to January 22, 2020. ECF No. 128. Good cause

20   appearing, the request will be granted. However, in light of the currently scheduled pretrial

21   conference and trial, further continuances are unlikely to be granted.

22          The court notes that plaintiff’s counsel’s declaration in support of the continuance states

23   the he is still waiting for documents that plaintiff mistakenly sent to the court (ECF No. 128 at 3),

24   and on November 12, 2019, the court received a letter from plaintiff requesting that documents he

25   mistakenly sent to the court be forwarded to his attorney (ECF No. 126). The court received what

26   appeared to be the documents referenced in the letter. However, those documents were not

27   forwarded to counsel and were instead returned to plaintiff.

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that the December 4, 2019 hearing on

 2   defendants’ motion for summary judgment is continued to January 22, 2020, at 10:00 a.m.

 3   Dated: November 15, 2019
                                                   _____________________________________
 4
                                                   CAROLYN K. DELANEY
 5                                                 UNITED STATES MAGISTRATE JUDGE

 6

 7   13:park1505.continue

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
